Citation Nr: 1644695	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for carcinoma of the left testicle, to include as due to exposure to herbicides or aviation fuel and maintenance operations.

2.  Entitlement to service connection for cancer inside the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 and March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In October 2012, April 2015, and October 2015, the Board remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In a March 2016 substantive appeal, the Veteran requested a hearing before the Board by videoconference.  No hearing has yet been scheduled.  Therefore, the case must be remanded to schedule the requested hearing.  38 C.F.R. §§ 20.700, 20.702 (2015).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Schedule the Veteran for a videoconference hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

